     Case 3:21-cv-00738-MCR-HTC Document 1 Filed 05/07/21 Page 1 of 22




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

JON CARNLEY,

            PLAINTIFF,
v.                                            CASE NO.:

WAL-MART STORES EAST, LP

          DEFENDANT.
______________________________/

                                  COMPLAINT

      Plaintiff, Jon Carnley (hereinafter referred to as “Plaintiff” or “Carnley”), by

and through his undersigned attorney, sues Wal-Mart Stores East, LP, (hereinafter

referred to as “Defendant” or “Walmart”), and alleges as follows:

                          JURISDICTION AND VENUE

      1.    This is an action to remedy discrimination on the basis of disability,

gender, national origin and retaliation in the terms, conditions, and privileges of

Plaintiff’s employment in violation of the Americans with Disabilities Act (ADA),

42 U.S.C. §§ 12111-12117, 12203; the Americans with Disabilities Act

Amendments of 2008 (ADAA), Title VII of the Civil Rights Act of 1964; 42

U.S.C. § 1981; and the Florida Private Sector Whistle-Blower’s Act (“FPWA”), §§

448.101 – 448.105, Florida Statutes.

      2.    Jurisdiction is invoked pursuant to 28 U.S.C. § 1331 and 42 U.S.C.


                                          1
     Case 3:21-cv-00738-MCR-HTC Document 1 Filed 05/07/21 Page 2 of 22




§2000e-5(f).

         3.      Declaratory, injunctive, and equitable relief is sought pursuant to 28

U. S. C. §§ 2201, 2202 and 42 U.S.C. § 2000e-5(g).

         4.      Costs and attorney’s fees are sought pursuant to 42 U.S.C. §2000e-

5(k), Fed. R. Civ. P. 54 and other Florida Statutes as set forth herein.

         5.      This action lies in the Northern District of Florida, Pensacola

Division, pursuant to 29 U.S.C. § 1391(b), because the action arose in this judicial

district, and pursuant to 42 U.S.C. § 2000e-5(f)(3), because the unlawful

employment practices were committed in this judicial district.

         6.      All conditions precedent and administrative remedies have been

exhausted and jurisdiction is invoked pursuant to 28 U.S.C. § 1331 and 42 U.S.C.

§ 2000e-5(f). Plaintiff filed a Charge of Discrimination with the Florida

Commission on Human Relations (“FCHR” No.: 202025531) and the United

States        Equal   Employment      Opportunity     Commission     (“EEOC”      No.:

15D202000940) on May 27, 2020. On November 18, 2020, Plaintiff’s received a

determination notice from the FCHR notifying of their conclusion of its

investigation pursuant to Fla. Stat. § 760.11(3). Plaintiff thereafter requested his 90

day Notice of Right to Sue letter from the EEOC which was received on February

15, 2021.




                                             2
     Case 3:21-cv-00738-MCR-HTC Document 1 Filed 05/07/21 Page 3 of 22




                                      PARTIES

      7.     Plaintiff is a Native American Creek Indian male and a citizen of the

State of Florida, Santa Rosa County and resides in Milton, Florida.

      8.     Defendant, Walmart is an employer within the meaning of the

ADA/ADAA; Title VII of the Civil Rights Act and the Florida Private Sector

Whistle-Blower’s Act (“FPWA”), §§ 448.101 – 448.105, Florida Statutes as it

employs in excess of fifteen (15) employees.

                                       FACTS

      9.     Plaintiff is a 37 year old Native American Creek Indian male.

      10.    Plaintiff was employed at Defendant’s Superstore #990 in Milton,

Florida from April 28, 2019, until his termination on May 9, 2020.

      11.    During Plaintiff’s time with Defendant, he performed the duties and

responsibilities of his position in a more than satisfactory manner.

      12.    Plaintiff began his employment with Defendant as a CAP Team

Associate.

      13.    In late September 2019, Plaintiff began experiencing issues

concerning sexual harassment from a coworker.

      14.    This co-worker made sexual comments towards Plaintiff, telling him

that he and his boyfriend liked to meet straight men online and have sex with them

and it was fun to force straight men to be their sex toy.


                                           3
     Case 3:21-cv-00738-MCR-HTC Document 1 Filed 05/07/21 Page 4 of 22




      15.     This co-worker also said that Plaintiff looked like a fighter and that he

would be fun to take his ass by force.

      16.     Plaintiff immediately went to his team lead and reported the

harassment.    Plaintiff’s team lead, instead of elevating the issue, went to the

harassing employee and told him what Plaintiff had just reported.

      17.     This made the situation worse, the co-worker became hostile towards

Plaintiff and said to him, as he forcefully grabbed his buttocks, you will pay for

this and this would be his ass soon. He also said that he was going to make

Plaintiff his bitch and make him like it when he does. He called Plaintiff a fucking

snitch and a retard, and that he would teach him a lesson.

      18.     Following the confrontation, Plaintiff was extremely upset and

concerned that his team lead had made the situation worse by informing the co-

worker of his complaint.

      19.     Plaintiff then elevated the complaint to another team lead and to

Defendant’s human resources department.

      20.     On October 2, 2019, Defendant transitioned Plaintiff to a new position

as a CAP Fresh Produce Stocker.

      21.     However, the harassment did not stop, after Plaintiff was moved to the

new position, he began experiencing further harassment and retaliation by different

co-workers that were friends with the co-worker he reported.


                                           4
     Case 3:21-cv-00738-MCR-HTC Document 1 Filed 05/07/21 Page 5 of 22




         22.      Plaintiff suffers from PTSD, Bipolar Affective Disorder, hearing loss

and Anxiety.

   23.            Defendant had knowledge of Plaintiff’s disabilities when he informed

               Defendant of his disability in April 2019.

   24.         Plaintiff is a qualified individual with a disability:

                          (i) he has a physical impairment that substantially limits one
                                 or more major life activities: Plaintiff suffers from
                                 concentration, sensory (hearing loss), and anxiety;
                          (ii)    Plaintiff is under the treatment of a doctor for the care
                                 and treatment of his physical disabilities.
                          (iii) he has a record of such impairment; and,
                          (iv) he was regarded (perceived or otherwise) by Defendant
                                 as having such impairments.
         25.      Plaintiff’s disabilities substantially affected the major life activities of

concentration and sensory (hearing loss).

         26.      Plaintiff had the ability to perform the essential functions of his

position and did so without incident until he was terminated by Defendant.

         27.      Defendant knew of Plaintiff’s medical condition and refused to

discuss an accommodation, but instead retaliated and discriminated against him

because of his disability.

         28.      Due to Plaintiff’s disabilities, he suffers from severe panic attacks and

requires accommodations during daily functions.


                                                 5
  Case 3:21-cv-00738-MCR-HTC Document 1 Filed 05/07/21 Page 6 of 22




29.   Plaintiff is prescribed specific medications to treat his disabilities and has

      provided Defendant with documentation from his treating physician.

30.   Additionally, Plaintiff has provided Defendant with evaluations and notes

      from his treating physician identifying the need for an accommodation

      throughout his working hours.

31.   After being retaliated against for reporting sexual harassment, and being

      moved to the Fresh Stock Produce Department, Plaintiff began

      experiencing severe anxiety and panic attacks.

32.   Plaintiff notified Defendant of his panic attacks and requested the

      accommodation of carrying a bottle of water to help aid the effects of his

      medication.

33.   Plaintiff’s request for an accommodation was denied by his Manager

      (Krystal) insisting that no employees were allowed to carry drinks on the

      work floor and that “the doctors instructions don’t matter.”

34.   Plaintiff also requested that he be allowed to quietly hymn Native

      American songs to calm his anxiety and panic attacks.

35.   Plaintiff’s new manager and coworkers would make jokes and laugh at

      him for being native American and for quietly singing his Native

      American songs, including calling Plaintiff a “Retarded Injun”.

36.   Plaintiff reported the comments and harassment to human resources and


                                       6
  Case 3:21-cv-00738-MCR-HTC Document 1 Filed 05/07/21 Page 7 of 22




      was informed that he could no longer quietly sing his Native American

      hymns while on the work floor.

37.   On March 26, 2020, Plaintiff believed that he had been exposed to the

      Covid-19 virus and was tested and began a two week quarantine.

38.   Following his exposure, Plaintiff became extremely ill requiring

      hospitalization.

39.   The day that Plaintiff began the quarantine process he had given a fellow

      co-work a ride in his car and was in confined close proximity to this co-

      worker for an extended period of time.

40.   Concerned for his co-workers health, safety and wellbeing, Plaintiff sent

      him a text informing him that he was ill, had been tested for the Coivd-19

      and could not give him a ride to work as he was being quarantined for

      two weeks.

41.    Plaintiff was informed by his manager that he could not discuss his

      Covid-19 exposure and quarantine with any of his co-workers and not to

      discuss his diagnosis either.

42.   Upon his return to work following his covid illness, Plaintiff’s co-

      workers kept coming up to him and telling him that his stupid retarded

      ass was going to be fired and good riddance.

43.   On May 9, 2020, Defendant terminated Plaintiff’s employment.


                                       7
  Case 3:21-cv-00738-MCR-HTC Document 1 Filed 05/07/21 Page 8 of 22




44.   Plaintiff’s discharge was in close proximity to the aforementioned

      protective activates.

45.   Any possible assertion that there was a viable business justification for

      Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation

      and discrimination against his for engaging in a protective activity and

      for any actual or perceived disability.

                      FIRST CAUSE OF ACTION
(DISABILITY DISCRIMINATION - AMERICANS WITH DISABILITIES ACT, (ADA), AND
         AMERICANS WITH DISABILITIES ACT AMENDMENTS (ADAA))

46.   Plaintiff repeats and re-alleges each and every allegation contained in

      paragraph 1 through 45 of this complaint with the same force and effect

      as if set forth herein.

47.     This is an action to remedy discrimination on the basis of Plaintiff’s

      disability, perceived or otherwise, in the terms, conditions, and privileges

      of his employment with Defendant in violation of the Americans with

      Disabilities Act, (ADA), 42 U.S.C. §§ 12111-12117, 12203; the

      Americans with Disabilities Act Amendments of 2008.

48.      At all times material hereto, Plaintiff was an employee of Defendant

      within the meaning of Americans with Disabilities Act, (ADA), 42

      U.S.C. §§ 12111-12117, 12203; the Americans with Disabilities Act

      Amendments of 2008.


                                       8
  Case 3:21-cv-00738-MCR-HTC Document 1 Filed 05/07/21 Page 9 of 22




49.      At all times material hereto, Defendant was an employer within the

      meaning of Americans with Disabilities Act, (ADA), 42 U.S.C. §§

      12111-12117, 12203; the Americans with Disabilities Act Amendments

      of 2008, as the Defendant employed more than 15 employees.

50.     Any possible assertion that there was a viable business justification for

      the treatment of Plaintiff that led to his termination, is entirely pretextual

      for Defendant’s retaliation and discrimination against him for engaging

      in a protective activity and for any actual or perceived disability.

51.     The adverse personnel action, the termination of Plaintiff’s

      employment, clearly violated Plaintiff’s right under the Americans with

      Disabilities Act, (ADA), 42 U.S.C. §§ 12111-12117, 12203; the

      Americans with Disabilities Act Amendments of 2008, and such action

      clearly constituted a prohibited employment practice, contrary to the

      public policy of the ADAA.

52.      As a result of the Defendant’s violations of the Americans with

      Disabilities Act and Amendments, the Plaintiff has been substantially

      damaged, in that he has lost wages, associated job benefits; and in

      addition, he has sustained compensatory damages, based upon emotional

      distress, associated with the wrongful, unlawful and retaliatory discharge

      from Defendant’s employment.


                                       9
   Case 3:21-cv-00738-MCR-HTC Document 1 Filed 05/07/21 Page 10 of 22




  53.     As a result of the wrongful and unlawful retaliatory actions that lead to

        his discharge from Defendant’s employment, Plaintiff has been

        experiencing anxiety and difficult economic circumstances, resulting

        from the unlawful discharge; and the Plaintiff has also sustained

        continued mental and psychological distress, due to the unlawful

        dismissal from employment.

  54.     Plaintiff has retained the undersigned attorney to assist him, in the

        prosecution of this action, and he is obligated to pay said attorney a

        reasonable fee for his professional services.

  55.     Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

        pursuant to Americans with Disabilities Act, (ADA), 42 U.S.C. §§

        12111-12117, 12203; the Americans with Disabilities Act Amendments

        of 2008.

                         SECOND CAUSE OF ACTION
 (DISABILITY RETALIATION - AMERICANS WITH DISABILITIES ACT, (ADA), 42 U.S.C. §§
12111-12117, 12203; THE AMERICANS WITH DISABILITIES ACT AMENDMENTS OF 2008
                                   (ADAA))

  56.      Plaintiff repeats and re-alleges each and every allegation contained in

        paragraph 1 through 45 of this complaint with the same force and effect

        as if set forth herein.

  57.     This is an action to remedy retaliation on the basis of Plaintiff’s

        disability, perceived or otherwise, in the terms, conditions, and privileges
                                        10
 Case 3:21-cv-00738-MCR-HTC Document 1 Filed 05/07/21 Page 11 of 22




      of his employment with Defendant in violation of the Americans with

      Disabilities Act, (ADA), 42 U.S.C. §§ 12111-12117, 12203; the

      Americans with Disabilities Act Amendments of 2008.

58.     At all times material hereto, Plaintiff was an employee of Defendant

      within the meaning of Americans with Disabilities Act, (ADA), 42

      U.S.C. §§ 12111-12117, 12203; the Americans with Disabilities Act

      Amendments of 2008.

59.     At all times material hereto, Defendant was an employer within the

      meaning of Americans with Disabilities Act, (ADA), 42 U.S.C. §§

      12111-12117, 12203; the Americans with Disabilities Act Amendments

      of 2008, as the Defendant employed more than 15 employees.

60.     Any possible assertion that there was a viable business justification for

      the treatment of Plaintiff that lead to his termination is entirely pretextual

      for Defendant’s retaliation against him for engaging in a protective

      activity and for any actual or perceived disability.

61.      The adverse personnel action, the termination of Plaintiff’s

      employment, clearly violated Plaintiff’s right under the Americans with

      Disabilities Act, (ADA), 42 U.S.C. §§ 12111-12117, 12203; the

      Americans with Disabilities Act Amendments of 2008, and such action




                                      11
 Case 3:21-cv-00738-MCR-HTC Document 1 Filed 05/07/21 Page 12 of 22




      clearly constituted a prohibited employment practice, contrary to the

      public policy of the ADAA.

62.      As a result of the Defendant’s violations of the Americans with

      Disabilities Act and Amendments, the Plaintiff has been substantially

      damaged, in that he has lost wages, associated job benefits; and in

      addition, he has sustained compensatory damages, based upon emotional

      distress, associated with the wrongful, unlawful and retaliatory demotion

      that lead to his discharge from Defendant’s employment.

63.       As a result of the wrongful and unlawful retaliatory actions that lead

      to his discharge from Defendant’s employment, Plaintiff has been

      experiencing anxiety and difficult economic circumstances, resulting

      from the unlawful discharge; and the Plaintiff has also sustained

      continued mental and psychological distress, due to the unlawful

      dismissal from employment.

64.      Plaintiff has retained the undersigned attorney to assist him in the

      prosecution of this action, and he is obligated to pay said attorney a

      reasonable fee for his professional services.

65.      Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

      pursuant to Americans with Disabilities Act, (ADA), 42 U.S.C. §§




                                      12
 Case 3:21-cv-00738-MCR-HTC Document 1 Filed 05/07/21 Page 13 of 22




      12111-12117, 12203; the Americans with Disabilities Act Amendments

      of 2008.

                      THIRD CAUSE OF ACTION
         (VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964)
                     (GENDER/SEXUAL HARASSMENT)

66.   Plaintiff repeats and re-alleges each and every allegation contained in

      paragraph 1 through 45 of this complaint with the same force and effect

      as if set forth herein.

67.   Defendant discriminated against Plaintiff in the terms and conditions of

      his employment on the basis of his gender in violation of the Title VII of

      the Civil Rights Act of 1964.

68.       Plaintiff is a Caucasian male.

69.       Plaintiff’s workplace permeated with discriminatory intimidation,

      ridicule, and insult, as the result of Defendant’s continued failure to

      address and stop the continual sexual harassment of Plaintiff by his co-

      worker.

70.       During Plaintiff’s employment with Defendant, he was subject to

      unwelcome sexual harassment, sexual advances, and physically assaulted

      a co-worker.

71.      The harassment of the             Plaintiff was sufficiently severe and

      pervasive. Plaintiff was physically assaulted and sexually harassed on a


                                      13
 Case 3:21-cv-00738-MCR-HTC Document 1 Filed 05/07/21 Page 14 of 22




      regular basis while employed by Defendant.

72.      Plaintiff reported the workplace sexual harassment on more than one

      occasion and that the continued harassment was causing him anxiety.

      Defendant’s failure to properly act, further resulted in tension and

      hostility towards Plaintiff from Defendant’s other employees.

73.     Defendant’s failure to act or put an end to the sexual harassment of

      Plaintiff resulted in him having anxiety and PTSD and further lead to his

      termination.

74.     Plaintiff is now suffering and will continue to suffer irreparable injury

      and monetary damages as a result of Defendant’s discriminatory practice

      unless and until this Court grants relief.



                        FOURTH CAUSE OF ACTION
        ((VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964)
               (GENDER/SEXUAL HARASSMENT - Retaliation)

75.     Plaintiff repeats and re-alleges each and every allegation contained in

      paragraph 1 through 45 of this complaint with the same force and effect

      as if set forth herein.

76.     Defendant retaliated against Plaintiff for availing himself of the

      protections afforded him pursuant Title VII of the Civil Rights Act of

      1964.


                                       14
 Case 3:21-cv-00738-MCR-HTC Document 1 Filed 05/07/21 Page 15 of 22




77.     Plaintiff objected to, and refused to participate in, any activity, policy,

      or practice of the employer which is in violation of a law, rule or

      regulation.

78.     Plaintiff is a Caucasian male.

79.     Plaintiff’s workplace permeated with discriminatory intimidation,

      ridicule, and insult, as the result of Defendant’s continued failure to

      address and stop the continual sexual harassment of Plaintiff by his co-

      worker.

80.       During Plaintiff’s employment with Defendant, he was subject to

      unwelcome sexual harassment, sexual advances, and physically assaulted

      a co-worker.

81.      The harassment of the Plaintiff was sufficiently severe and pervasive.

      Plaintiff was physically assaulted and sexually harassed on a regular

      basis while employed by Defendant.

82.      Plaintiff reported the workplace sexual harassment on more than one

      occasion and that the continued harassment was causing his anxiety.

      Defendant’s failure to properly act, further resulted in tension and

      hostility towards Plaintiff from Defendant’s other employees.

83.     Defendant’s failure to act or put an end to the sexual harassment of

      Plaintiff resulted in him having anxiety and PTSD and further lead to his


                                      15
 Case 3:21-cv-00738-MCR-HTC Document 1 Filed 05/07/21 Page 16 of 22




      termination.

84.     Plaintiff is now suffering and will continue to suffer irreparable injury

      and monetary damages as a result of Defendant’s discriminatory practice

      unless and until this Court grants relief.

                         FIFTH CAUSE OF ACTION
                       (VIOLATION OF 42 U.S.C. § 1981)
                       (NATIONAL ORIGIN – HARASSMENT)

85.     Plaintiff repeats and re-alleges each and every allegation contained in

      paragraph 1 through 45 of this complaint with the same force and effect

      as if set forth herein.

86.     Defendant retaliated against Plaintiff for availing himself of the

      protections afforded him pursuant 42 U.S.C. § 1981.

87.     Plaintiff objected to, and refused to participate in, any activity, policy,

      or practice of the employer which is in violation of a law, rule or

      regulation.

88.     Plaintiff is a Caucasian male.

89.     Plaintiff’s workplace permeated with discriminatory intimidation,

      ridicule, and insult, as the result of Defendant’s continued failure to

      address and stop the continual harassment of Plaintiff by his co-worker

      because he was a native American.

90.       During Plaintiff’s employment with Defendant, he was subject to


                                       16
 Case 3:21-cv-00738-MCR-HTC Document 1 Filed 05/07/21 Page 17 of 22




      unwelcome harassment and discriminatory treatment by Defendant’s

      employees because of him being a Native American and chanting in his

      native tongue.

91.     The harassment of the Plaintiff was sufficiently severe and pervasive.

      Plaintiff was harassed on a regular basis while employed by Defendant.

92.      Plaintiff reported the workplace harassment on more than one

      occasion and was told to stop speaking in his native tongue while at

      work. Defendant’s failure to properly act, further resulted in tension and

      hostility towards Plaintiff from Defendant’s other employees.

93.     Defendant’s failure to act or put an end to the harassment of Plaintiff

      resulted in him having anxiety attacks and further lead to his termination.

94.     Plaintiff is now suffering and will continue to suffer irreparable injury

      and monetary damages as a result of Defendant’s discriminatory practice

      unless and until this Court grants relief.



                         SIXTH CAUSE OF ACTION
                       (VIOLATION OF 42 U.S.C. § 1981)
                       (NATIONAL ORIGIN – RETALIATION)

95.     Plaintiff repeats and re-alleges each and every allegation contained in

      paragraph 1 through 45 of this complaint with the same force and effect

      as if set forth herein.


                                       17
 Case 3:21-cv-00738-MCR-HTC Document 1 Filed 05/07/21 Page 18 of 22




96.     Defendant retaliated against Plaintiff for availing himself of the

       protections afforded him pursuant 42 U.S.C. § 1981.

97.      Plaintiff objected to, and refused to participate in, any activity, policy,

       or practice of the employer which is in violation of a law, rule or

       regulation.

98.      Plaintiff is a Caucasian male.

99.      Plaintiff’s workplace permeated with discriminatory intimidation,

       ridicule, and insult, as the result of Defendant’s continued failure to

       address and stop the continual harassment of Plaintiff by his co-worker

       because he was a native American.

100.       During Plaintiff’s employment with Defendant, he was subject to

       unwelcome harassment and discriminatory treatment by Defendant’s

       employees because of him being a Native American and chanting in his

       native tongue.

101.      The harassment of the Plaintiff was sufficiently severe and pervasive.

       Plaintiff was harassed on a regular basis while employed by Defendant.

102.      Plaintiff reported the workplace harassment on more than one

       occasion and told to stop speaking in his native tongue while at work.

       Defendant’s failure to properly act, further resulted in tension and

       hostility towards Plaintiff from Defendant’s other employees.


                                       18
 Case 3:21-cv-00738-MCR-HTC Document 1 Filed 05/07/21 Page 19 of 22




103.     Defendant’s failure to act or put an end to the harassment of Plaintiff

       resulted in him having anxiety attacks and further lead to his termination.

104.     Plaintiff is now suffering and will continue to suffer irreparable injury

       and monetary damages as a result of Defendant’s discriminatory practice

       unless and until this Court grants relief.

                      SEVENTH CAUSE OF ACTION
       (VIOLATION OF THE FLORIDA PRIVATE SECTOR WHISTLE-BLOWER’S ACT)
                     (Fla. Stat. Sections 448.101—448.105)

105. Plaintiff restates and re-avers the allegations contained within Paragraphs

       1- 45 of the Complaint, as if fully set forth herein.

106. This is an action for a violation of the Florida Private Sector Whistle-

       blower Act, Fla. Stat. Sections 448.101—448.105.

107. At all material times herein, Plaintiff was an employee of the Defendant

       within the meaning of Florida Statute Section 448.101(3).

108. At all material times herein, Defendant was an employer, within the

       meaning of Florida Statute Section 448.101(3).

109.      Plaintiff’s actions were based upon the reasonable and good faith

       beliefs of the Plaintiff that he was complying with any and all applicable

       federal and state law when no responsive remedial action was undertaken

       by Defendant’s management.




                                        19
 Case 3:21-cv-00738-MCR-HTC Document 1 Filed 05/07/21 Page 20 of 22




110.      There was no legitimate business reason, or business justification, for

       implementing the termination of Plaintiff from his employment with

       Defendant; and Plaintiff’s objections to Defendant’s legal violations were

       consistently and reasonably made, in good faith and he had not been

       previously warned of a deficient job performance.

111.       The adverse personnel action, the termination of Plaintiff’s

       employment, as described and set forth above, clearly violated Florida

       Statute Section 448.102(3); and such action clearly constituted a

       prohibited employment practice, contrary to the public policy of the State

       of Florida and OSHA’s general duty clause providing for the general

       health, safety and welfare of Defendant’s employees during a global

       pandemic.

112.        As a result of the Defendant’s violations of the Florida Private

       Sector Whistleblower Act, the Plaintiff has been substantially damaged,

       in that he has lost wages, associated job benefits; and in addition, he has

       sustained compensatory damages, based upon emotional distress,

       associated with the wrongful, unlawful and retaliatory discharge from

       employment.

113.        As a result of being wrongfully and unlawfully discharged from his

       employment, Plaintiff has been experiencing anxiety and difficult


                                      20
    Case 3:21-cv-00738-MCR-HTC Document 1 Filed 05/07/21 Page 21 of 22




           economic circumstances, resulting from the unlawful discharge; and the

           Plaintiff has also sustained continued mental and psychological distress,

           due to the unlawful dismissal from employment.

   114.       Plaintiff has retained the undersigned attorney to assist him, in the

           prosecution of this action, and he is obligated to pay said attorney a

           reasonable fee for his professional services.

   115.        Plaintiff is entitled to recovery of reasonable attorney’s fees and

           costs pursuant to §448.104, Florida Statutes.

                                PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests this Court to enter a

judgment:

      a.      Declaring the acts and practices complained of herein are violation of

the ADA, ADAA, Section 1981, and Florida Private Sector Whistleblower Act.

      b.      Enjoining and permanently restraining those violations of the ADA,

ADAA, Section 1981, and Florida Private Sector Whistleblower Act.

      c.      Directing the Defendant to take such affirmative action as is necessary

to ensure that the effects of these unlawful employment practice are eliminated and

do not continue to affect Plaintiff’s employment opportunities;

      d.      Directing Defendant to place Plaintiff in the position he would have

occupied but for Defendant’s discriminatory treatment of him and make him whole


                                           21
     Case 3:21-cv-00738-MCR-HTC Document 1 Filed 05/07/21 Page 22 of 22




for all earnings he would have received but for Defendant’s discriminatory

treatment, including but not limited to, wages (past and future), pension, and other

lost benefits.

             i.       Awarding Plaintiff Front Pay in lieu of reinstatement;

            ii.       Awarding Plaintiff compensatory damages;

           iii.       Awarding Plaintiff the costs of this action together with a

reasonable attorney’s fees; and,

          e. Granting such other and further relief as the Court deems just and

proper in the premises.

                             DEMAND FOR JURY TRIAL

                 Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure,

Plaintiff demands a trial by jury in this action.

                                                 Respectfully submitted,

       Dated: May 7, 2021.                      By: /s/ Clayton M. Connors
                                                 CLAYTON M. CONNORS
                                                 Florida Bar No.: 0095553
                                                 Email: cmc@westconlaw.com
                                                 THE LAW OFFICES OF
                                                 CLAYTON M. CONNORS, PLLC.
                                                 4400 Bayou Blvd., Suite 32A
                                                 Pensacola, Florida 32503
                                                 Tel: (850) 473-0401
                                                 Fax: (850) 473-1388
                                                 Attorney for the Plaintiff




                                           22
